78 F.3d 577
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.David H. JOHNSON, Plaintiff, Appellant,v.AMERICAN EMPIRE SURPLUS LINES INSURANCE COMPANY, Defendant, Appellee.
No. 95-1990.
United States Court of Appeals, First Circuit.
March 11, 1996.

Douglas Q. Meystre and Fletcher, Tilton & Whipple, P.C. on brief for appellant.
Joseph P. Musacchio, John F. Rooney, III and Melick & Porter on brief for appellee.
Before BOUDIN, Circuit Judge, CAMPBELL, Senior Circuit Judge, and LYNCH, Circuit Judge.
PER CURIAM.


1
We agree with the magistrate judge that the critical language of the insurance policy is not ambiguous and that the plain meaning accords with the result suggested by considering the entire policy and reasonable expectations.   Accordingly, for the reasons set forth in the memorandum of the magistrate judge, the judgment is affirmed pursuant to Local Rule 27.1.